Citation Nr: 1527489	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-07 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the claimant is eligible for the Veterans Retraining Assistance Program (VRAP).


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans Rights Organization, Inc.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1973 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muscogee, Oklahoma, which determined that the character of the appellant's discharge from service was a bar to VA benefits, including specifically the VRAP. 

The appellant testified at a hearing before the undersigned in February 2015.  A transcript is of record.

The Veterans Benefits Management System (VBMS) paperless claims processing system contains additional documents pertinent to the present appeal

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.

The appellant seeks to establish his eligibility for the VRAP, a component of the "VOW to Hire Heroes Act of 2011."  See Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).  Initially, the Board notes that the VRAP Program ended on March 31, 2014; however, because the appellant's claim was pending as of the program's end date, the claim will still be considered.  See http://benefits.va.gov/VOW/education.asp.

The VRAP offered up to 12 months of retraining assistance in a "high demand" occupation for unemployed eligible veterans between the ages of 35 and 60 as determined by the Department of Labor (DOL) and VA.  Pursuant to the VRAP, an eligible Veteran must: be at least 35 but not more than 60 years old; be unemployed; have last been discharged under other than dishonorable conditions, not be eligible for any other VA education benefit programs, not be in receipt of VA compensation due to unemployability, and not be or have been in the last 180 days enrolled in a Federal or state job training program.  

In an August 2013 administrative decision, the RO found that the appellant's discharge was dishonorable for VA purposes, and therefore a bar to him receiving VA benefits, to specifically include the VRAP.  See 38 C.F.R. § 3.12(d).  

In this regard, in order to qualify for VA compensation or pension benefits, a claimant must first establish "veteran" status, as defined under VA law.  See Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, a claimant must first establish veteran status") (citing Cropper v. Brown, 6 Vet. App. 450, 452 (1994)).  A "veteran" is defined as a service member who was discharged or released from active military service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1.  Where VA determines that a person's discharge from service was under dishonorable conditions, the payment of pension, compensation or dependency and indemnity compensation, based on that period of service, is barred.  See Cropper, 6 Vet. App. at 452-53; 38 C.F.R. § 3.12.  However, the designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  

An "other than honorable" discharge is not necessarily tantamount to a "dishonorable" discharge, and thus not automatically a bar to VA compensation benefits.  However, a service member who received such a discharge will be considered to have been discharged under dishonorable conditions under certain circumstances.  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12; Camarena v. Brown, 6 Vet. App. 565, 567-68 (1994) (holding that section 3.12 does not limit "dishonorable conditions" to only those cases where a dishonorable discharge was issued).  Specifically, a discharge or release from service for one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude, including conviction of a felony; (4) willful and persistent misconduct; and, (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12(d) (emphasis added).

Despite this, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(b).  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

The August 2013 administrative decision notes that the appellant received a general discharge, under other than honorable conditions, pursuant to separation authority Army Regulation (AR) 635-200, Chapter 10; the separation code was KFS, for the good of the service, in lieu of trial by court-martial.  See June 1975 Report of Separation from Active Duty (DD Form 214).  See also AR 635-200, Chapter 10 (providing that "a soldier who has committed an offense or offenses, the punishment for which under the UCMJ [Uniform Code of Military Justice] . . . includes a bad conduct or dishonorable discharge, may submit a request for discharge in lieu of trial by court marital" and reflecting that such a request is applicable only for cases referred to a court marital to adjudge a punitive discharge); 38 C.F.R. § 3.12(d)(1) (reflecting that the acceptance of an undesirable discharge in lieu of trial by general court-martial renders the character of service "dishonorable" for VA purposes).  

Additionally, in finding that the appellant's service was dishonorable as a result of his willful and persistent misconduct, the August 2013 decision cites several charged violations of the UCMJ during the appellant's active service, including two periods of absence without leave (AWOL), insubordinate conduct toward an officer by disobedience of a lawful order, and failure to obey a regulation by operating a vehicle without a permit.  See 38 C.F.R. § 3.12(d)(4) (reflecting that a discharge for willful and persistent misconduct renders the character of service "dishonorable" for VA purposes).

Despite this, the Board notes that the service information of record is limited to a copy of the appellant's DD Form 214, reflecting a general discharge under other than honorable conditions, and a copy of a June 1975 personnel extract, classifying the appellant's discharge as "UNDESIRABLE 258A."  His additional service records, including documentation concerning his in-service disciplinary problems and his eventual discharge, have not been associated with the claims file.  Accordingly, because the Board is unable to make an informed decision in the absence of his complete service records, remand is required to obtain them and associate them with his education folder.

Additionally, the appellant has asserted that, as a result of the extreme racial tension and animus he experienced during his active service, and due to immaturity, family issues, and additional circumstances including undiagnosed and untreated PTSD, he "act[ed] in ways that deviated from his normal method of behavior."  See April 2015 Representative Submission.  Essentially, then, he is asserting that he was insane at the time he went AWOL and thus the nature of his discharge should not bar his receipt of VA benefits.  See 38 U.S.C.A. § 5303; 38 C.F.R. §§ 3.12(b), (d)(1).  See also 38 C.F.R. § 3.354(a) (defining an "insane person").  He has similarly asserted that he sought treatment during his active service for stress-related mental problems.  See February 2015 Board Hearing Testimony.  His service treatment records (STRs) have not yet been associated with the education folder, however.  Accordingly, on remand, these records should be obtained.

Moreover, considering the appellant's competent assertions concerning his in-service stressors and psychiatric symptomatology, the Board finds that there is at least an indication that the appellant may have been insane at the time he went AWOL.  In view of this, the Board finds it necessary to remand the case to schedule the appellant for a VA psychiatric examination.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.12(b), 3.159(c)(4), 3.354(a) (2014).

Finally, the appellant testified at his February 2015 hearing that he requested an upgrade of his character of discharge determination from the service department Discharge Review Board on two prior occasions, in 1992 and 2008.  See February 2015 Board Hearing Testimony.  However, no records of those decisions have been associated with the claims file.  As the claim is being remanded, any records related to his character of service upgrade requests should be obtained and associated with the education claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's complete service personnel records, to include all documentation pertaining to the facts and circumstances surrounding his discharge.

2.  Obtain the appellant's complete service treatment records, to include any clinical records.

3.  Take appropriate action to obtain from the Army Review Boards Agency, and/or any other appropriate entity, the determinations regarding the appellant's requests for an upgraded character of discharge, as well as the applications and all underlying records and documentation relied upon in making those determinations.  See February 2015 Board Hearing Testimony (reporting requests for upgraded character of discharge in approximately 1992 and 2008).  

4.  Thereafter, schedule the appellant for a VA psychiatric examination.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated tests or studies should be performed. 

Based on the clinical examination and a thorough review of the appellant's claims file, to include the appellant's service treatment and personnel records, as well as the appellant's lay statements, submissions, and hearing testimony of record, the examiner must state whether the appellant was insane at the time he went AWOL.  Consideration must be given to the appellant's contention that a reason for his AWOL was the effects of psychiatric symptoms/disorders resulting from the circumstances of his service in Germany, to include extreme racial tension and animus.

For VA purposes, insanity has a specific definition that differs from other areas of law.  "Insanity" means that the appellant while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, (1) a more or less prolonged deviation from his normal method of behavior; (2) or who interferes with the peace of society; (3) or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 

All examination findings, along with a complete rationale for all opinions expressed, must be set forth in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

5.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

6.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on the merits.  If the benefits sought are not granted, the appellant and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




